Case 5:20-cv-00003-RWS-CMC Document 11 Filed 07/21/21 Page 1 of 2 PageID #: 60




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

  JAMES WAYNE JOHNSON,                            §
                                                  §
                                                  §   CIVIL ACTION NO. 5:20-CV-00003-RWS
                Plaintiff,                        §
                                                  §
  v.                                              §
                                                  §
  WARDEN FCI,                                     §
                                                  §
                Defendant.                        §

                                             ORDER
        James Wayne Johnson, proceeding pro se, filed this petition for writ of habeas corpus

 pursuant to 28 U.S.C. § 2241. The Court referred this matter to the Honorable Caroline M. Craven,

 United States Magistrate Judge, for consideration pursuant to 28 U.S.C. § 636. The Magistrate

 Judge has submitted a Report and Recommendation of United States Magistrate Judge

 recommending the petition be dismissed without prejudice. Docket No. 8.

        The Court has considered the Report and Recommendation of United States Magistrate

 Judge along with the record and pleadings. Petitioner received the Report and Recommendation

 no later than June 29, 2021. Docket No 10. No parties filed objections to the Report and

 Recommendation. Accordingly, Petitioner is not entitled to de novo review by the District Judge

 of those findings, conclusions and recommendations, and except upon grounds of plain error, he

 is barred from appellate review of the unobjected-to factual findings and legal conclusions

 accepted and adopted by the District Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs.

 Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

 Magistrate Judge and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683
Case 5:20-cv-00003-RWS-CMC Document 11 Filed 07/21/21 Page 2 of 2 PageID #: 61




 (1980) (“ ‘[T]he statute permits the district court to give to the magistrate’s proposed findings of

 fact and recommendations ‘such weight as [their] merit commands and the sound discretion of the
      .
 judge warrants . . . .’ ”) (quoting Mathews v. Weber, 423 U.S. 261, 275 (1976)). As the Bureau of

 Prisons has not had the chance to calculate Petitioner’s federal sentence, his petition is not yet ripe

 for review.

        The Court hereby ADOPTS the Report and Recommendation of the United States

 Magistrate Judge (Docket No. 8) as the findings and conclusions of this Court. Accordingly, it is

        ORDERED that this petition for writ of habeas corpus is DISMISSED WITHOUT

 PREJUDICE.

         So ORDERED and SIGNED this 21st day of July, 2021.




                                                              ____________________________________
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE
